Case 3:20-cv-03298-WHO Document 7 Fied-05/11/20 Page 1 of 1

tee,

 

Raia,

wt

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

mare x Mey;
. i] 2020
L.D.,
Case No. 1:20-cv-03415-GBD
Plaintiff,
Vv.
JUUL LABS, INC. and SMOKE ZONE 2 INC.,
Defendants.
-- x

——ReReSEE| ORDER STAYING PROCEEDINGS

This matter coming to be heard on the Joint Stipulation to Stay Proceedings, the Court
having reviewed the Stipulation, and being duly advised and finding good cause, it is HEREBY
ORDERED THAT:

I. All deadlines and proceedings in this case are STAYED pending the JPML’s
decision to transfer this case to MDL No. 2913.

2. Should the JPML decide that transfer is unwarranted, the parties shall confer on a
briefing schedule for responsive pleadings, and thereafter notify the Court of an agreed-upon

schedule.

IT ISSO ORDERED

Qonsae & Dow mld 2358

Dated: May
HO. GRORGE B. DANIELS
E ATES DISTRICT JUDGE

 

 
